Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 1 of 9




                         EXHIBIT 9
      Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 2 of 9




                                  ABOUT YOUR DIAGNOSIS OF
                              STRfSS URINARY INCONTINENCE


                          ;;;;;-
                               e w. zuu;
                           J J fr:::!/,
                                         &-&.
                                         (worry




                                                      Boston
                                                     Sc1ent1fic




ffl     EXHIBIT
!\C~ -::2.
~         I
~         l/~.i't·n                                                            CONFIDENTIAL
                                                                            BSCM15800019847
Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 3 of 9




                 What is Stress Urinary
                 Incontinence?
                 Urinary incontinence is defined as rhe involuntary leakage
                 of urine. The problem afflicrs approximarcly 13 million adulrs
                 in the United Stares, 85% of chem being women. There are
                 many conditions rhar can cause loss of bladder control. Among
                 women, the problem is mosr commonly associated with a
                 specific condition called Stress Urinary lnconrinence u1 SUL

                 Stress urinary incontinence is the involuncary luss of urine
                 dnring physical acriviry such as coughing, laughing, or lifcing.
                 The muscles rhat support the urethra (tlrc small cube char carries
                 urine out of the body) and bladder neck (the opening that
                 connects the urethra 10 the bladder) have weakened, causing rhe
                 urethra co drop during physical activity, resulting in urine
                 lt,:.,ki11g out of the body (sec Figure J and Figure 2). This rypc of
                 incontinence can be treated both surgically and nonsurgically,
                 The next few pages will describe a minimally invasive surgical
                 approach called a sling procedure.




                  FIGURE 1. Norm11/ fimctioni11g AMtomy




                  FIGURE 2: A 11m1kmi11g of rh, muscles mpporting the
                  urethra causa rh, urrthra tn drop during phy.,iml ncrivitJi
                  re11tlting in urine leaking.




                                                                                            CONFIDENTIAL
                                                                                         BSCM 15800019848
Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 4 of 9




                                             lf:rtt/Jo/,
                                               /
                                                     ,: 1, •   If~~
                                                                  it !£(
                                                          urorrvtree]/L,
                                                     -                  _/




                Conditions that cause
                Stress Urinary Incontinence
                The firsr condirion is called hypermohiliry, ("hyper" means coo
                much and "mobility" refers m ruovcrncnr) which is a common
                condition resulring from childbirrh, previous pelvic surgery or
                hormonal changes. Hypcrmobilicy occurs when the normal
               pelvic floor muscles can no longer provide the necessary support
               to the urethra and bbdder neck. As a result, the bladder neck is
               free ro drop when any downward pressure is applied and thus,
               involunrary leabee. occurs.

               The second conclirion is called intrinsic sphincter deficiency,
               usually called ISO. This medical term refers to the weakening
               of the urcrhral sphincter muscles or closing mechanism. As a
               result of chis weakening, the sphincrer does nor fimcrion
               normally regardless of the pnsicion of the bladder neck
               or urethra.




               How can a mid-urethral sling
               system help my incontinence?
              A minimally invasive sling procedure using a mid-urethra]
              sling system is designed ro provide a ribbon of support under
              the urethra ro prevent ir from dropping during physi1..'>!l
              acrivicy. The Jropping of your urcrhra our of the corrccr
              anaromical position may be whar causes your incontinence.
              Providing suppon char mimics the normal anaromy should
              prevent urine from leaking or reduce: the amount of leakage.




                                                                                     CONFIDENTIAL
                                                                                  BSCM15800019849
Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 5 of 9




                What can I expect during my
                sling procedure?
               Your sling procedure wirh a mid-urethral sling system will rake
               an estimated 30-45 minutes. Your doctor will determine the
                type of anesthesia you will have <luring the procedure. Once the
               anesthesia takes effect, your doctor will begin the procedure.

               A small incision will be made in the vaginal area a11d rwo small
                incisions will be made rhrough rhc skin in the groin area. NM<.t,
                rhe syntheric mesh is placed. When it is placed, it will extend
                from one skin incision, in towards rhc vagina, around die
                urethra and back om though the second skin incision. This
               creates a "hammock" of support around the urethra.

               Your doctor will adjusr rhe mesh tension so rhar the leakage of
                urine is reduced. When your docror is satisfied with rhe
               position of the mesh, he or she will close and bandage the small
                incisions in rhe groin area and the top of rhe vaginal canal.




                                                                                       CONFIDENTIAL
                                                                                    BSCM 1580001985(
Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 6 of 9



                                                                                         l!




           I'
                                               I

                                            ;;o/A y.:A~
                                                        /'        «.
                                                                          !I lI
                                                                          I

                                                                                         •I'


                                                                                         i.
                  A minimally invasive approach
                  to treating Stress Urinary
                  Incontinence
                  Many surgical oprions have been developed for che correction
                  of SUJ due to hypcrmobiliry and/or \SD. Bosron Scientific
                  offers many different minimally invasive procedures, the
                  dilTerencc being in the placement of the "anchoring" location
                  of thee mesh material. Your docror will recommend which
                   anchoring lm:a1ion is right for you.

                                SLING PLACEMENT OPTIONS




                                        !'re-pubic Sling Placemen!




                                       Tm11sobtumtQr Sling plncemeru




                                          Retr()p11bic Sling 1'/,;cm1mt

                       The sling system is designed co add support to the urethra ,ind
                       stabilize it as well. With the sling sy~rem in place, normal
                       urinary function may be restored.




                                                                                               !f




                                                                                                       CONFIDENTIAL
                                                                                                    8SCM15800019851
Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 7 of 9




                   What to expect after
                   the procedure
                   To help with the healing process, a catheter may be placed
                   into your bladder. The catheter will be connected to a
                   drainage bag, which will collect your urine. The catheter will
                   be removed wirhin a short period of rime. Afrcr rhc procedure
                   is cornplcrc, specialized nurses will monitor you. You will
                   probably be discharged wirhin 24 hours.

                   Before your discharge from rhc hospital. your doctor and
                   nurse will provide you lnformarion on what to expect and
                   how to care for yourself during your recovery rime. Rdow arc
                   a few rhings included i11 these instructions:



                       + You may be given a prescription for an ancibloric.
                          Ir is important to rake the medication as
                          prescribed.

                       • You may be given a prescription for pain
                         medication. If not, your phy,iLia.u or nurse may
                          recommend an over-the-counter drug chat should
                          relieve any discomfort you may experience.

                       • If you need   to go home with a catheter, your
                          physician or nurse will also instruct you Ull how
                          to take care of i r.


                       • You will be instructed on how co care for yuur
                         111c1s10n area.

                       + Routine physical acriviry may be resu icied for a
                         shore time after the procedure. Strenuous activity
                          may be resrricccd for 6 12 weeks. Your doctor or
                          nurse will provide you with specific guidelines.




                                                                                      CONFIDENTIAL
                                                                                    BSCM15800019852
Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 8 of 9




                            -------------------




                                                                         CONFIDENTIAL
                                                                      BSCM 15800019853
Case 1:20-cv-02656-RM-SKC Document 67-9 Filed 11/20/20 USDC Colorado Page 9 of 9




               W..MNl!G CQfU ntl~-ppjid. ~ flllh~ wi~ oudl l!9)11'01AU O~_'ncll~ 1(~111t l.w1~1~Ya~ l(d.!_1A1YS lsMII ~
               j:d JO(N"Boslon Sdlnd'°K 11Ptlltl'liailiwt, f"of·~ Pi\ilnt IIM,Cltll't~DO .,..,.. (tOIOCIUOf fHWiie.Rcuse, rarocasii,a 0(
               m11ri11Udan OJ1Y,<011)11(omist 1hnuiil_nnl &,.eirtli:ol ~dovic:e.in&Drle!I IDdnlc1 lllurewtic!)llii lfiii, ii,y ied ii> ~
               fdldon 0t        _,'*'~,...,~~lfp,;il~«
               ,'i<liY;~ o,~e611L~ ;,.......,._ oi·tt~ •~~"''"'·~"~- ·tionol1ftt~ ri/6toi.._po..,._
               tom"*10l!on otlha;da.,lc •
                                          1,~ bin, "" Mibd !!, ..... nlWliao o of fdec1ious dlsosof!) ·fioii ano ea&.it 1D,1noobK
                                                               dam~lfio ~ lNsp,oaictislri'!flde!I (or ..... acit,17tifiicli~MII
               l11tq"-n~aodtatpcu{W•fllN'J.i(gi(1f.ri:.1t1nfl'l&ol11rtS5Wlf1~~tiW.icefSU0. lhopbysii'i nilt" · -;.- _, ·
                mtlfell1Uraru11rogri cg1@mlqti •co~ o6sw6uir8nisocfirii.l~!h11nundld . .....,...,,
               :n~  M,alilJ 9"''.Sys1em rs,~        •nit•
                                                       ,use ~r:i.i~ of.Qlli Adylrnige,0tr;.a,y o..;,.,nd. . _ _       _
               ,~ .~Me••~ ;.~ .doloP°'IJN.orl<j,lbilod ..,..,~ ,.w,~ "',pliNO,,_.,,..iilcr...,ondo
                oldltMIIIIAsst11W•i.,..dl11DfS~dlsliiftld10be~CodM1mtnetditf.!1¢0ltOtll,eryOM:e,Tho- lllel)e!w ryOtl(c1
                conslstsol.fhlld1..e.1~ n-.,d(.,,"'!!'1C1111W1r Mh1blrll.cr,,,1,nd1nd!P/'l"l '<rnpoa..a.'ihalllM !Yo.,I"
               ~dulg,M dtola'oi~111M ~ 1oltflelwfva _qi MHfl ,WH1S\,~ ughtiodfy blllUll lor~ ptta _pl1CM11fft .. DtCATl)HS-
                IORUSE ThoAJMnta11Mis1,;;.,1on1isilaild..ies,~,1,rll!11ur111oh-ot1t1111umll)'iicooti>emnNU!lil1fuim
                lr/por~""'all<!IOf from,ic J!lh'~ d11;;f111cy. <CcOfi!IWNP~IO.!lll· llf1 l\3nrog1 MciJ ,~ Js~ Clflld i/l
                "'9f_POdi,.~J.dil l """"'·""''~''*'""'°'""°'""~dio~..111i""'"""'""....._Q!i>wlh ., •.....,.....,.,.,.,
               .l<ir~•11<,ir,a,ity,u,loid;1~ ~;i,ri<"""nlic'1fidlvniain1ny[li°"'11i;.r,.;,, 'i«1~~11111~~ ,.;..,.a:
               ,,..,•.p~•eril&IOC!_'!"i~""!l'· P!!/",,oo;J.•\1"''0!:oiiu•...,i!.t"c~ln•'!!"n<li IO~pll}"!,.".Al!Y!i~,iti~wauld


                                                                                                                                               '
               .c~~ln ~pl,n, rile.el!lffltnt •1~ ·p.1 tti~ o;uc l\1.$ tiictwf••FPJimf.tlifflllf;'.:irit'c,c fn!I diil\"'fO•.,_~~ M~
                CAUl1DN: f!..lle!!I Law 1~.'-ic:ts t1ls~., 1111 bf or ia llt Olllt<1ola ,i,i,ld• Airer IO e!cbgf ;;,.;;, ~,..,,
               ,!fit i,,oilu<1 for ccnpl111 ll'4UU<IOOS far Use. c.,ira ~caJ ~ fvl!mill ~ !lfte11, WirJiogsffll Pr1e1-. ~ ID uling
               t11)pt0Ctt!C(.                                                    .
                lacivJd nfi.. d•Jl:tid a,e 9'o"iftli an"d aJdwitd"fcir ~stri;w, pwpoc,s·~




                                                                             .       Bqstq1:_1~
                                                                                 8sctentine
                                                                                                                                           I
                                                                                                                                           ..
                                                                                     'Delfv~tfng vihi;t'.s rfle.xt:

                                                                                     ~oS~~~-~~cia_g~no_'~J?-~!;!~~Q
                                                                                     One Boston Sclentlffc!Place
                                                                                     Natick, ,~A,017@-.15.37
                                                                                     wv,,w,~o.st9n_,a,cfir:itlfl<;~m/gyn*°l\19Y
                                                                                     <t,'. 2006   Doi'too_ ;Scieiitific. Corpo:,ation
                                                                                     or i~   affili3t~. ~II ..r,g.hts rEtServed.
                                                                                     MV0621Q 20M ~2/06,-·1voa




                                                                                                                                                      CONFIDENTIAL
                                                                                                                                                   BSCM 15800019854
